DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 1 (upon which claims 3-4 and 7 depend) appears directed towards Applicant’s embodiment illustrated in Figure 10 since the claim recites “the inner layer and the cover defining a first interior region”, “the inner layer defining a second interior region”, “a light module encapsulated within the first interior region”, “the light module configured to send light through the inner layer” and “wherein the cover is disposed between the light module and the outer layer”.  If Examiner is correct that claim 7 is directed towards the embodiment illustrated in Figure 10, it is unclear to Examiner where there is support in Figure 10 for the limitations recited in dependent claims 3-4 and 7.  Examiner respectfully asks Applicant to direct Examiner to those portions of Figure 10 which encompass the limitations recited in claims 3-4 and 7, or otherwise amend/cancel claim 3-4 and 7 so that all claims are directed to a single embodiment of Applicant’s disclosure. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2011/0136604).
Regarding claim 1, Hsu discloses an apparatus comprising: an air-tight object having an outer layer 2, and inner layer 1, and a cover (cylindrical base portion of 12; see Figures 1-2), an opacity of the outer layer 2 being greater than an opacity of the inner layer 1, the outer layer defining a first aperture (one of 21; see Figures 3-6) and a second aperture (a second of 21; see Figures 3-6), the inner layer 1 and the cover defining a first interior region (see Figures 2 and 6; interior region defined by protruding portion of inner layer 1 and base), the inner layer defining a second interior region (larger region defined by protruding portion of inner layer 1 and the remainder of inner layer 1); and a light module (at least light sources; see Figures 2 and 6) encapsulated within the first interior region, the light module configured to send light through the inner layer 1, through the second interior region of the air-tight object, and through the second aperture of the outer layer 2, wherein the cover is disposed between the light module and the outer layer 2 (see at least Figures 1-6 and paragraphs [0010]-[0030]).  
Regarding claim 2, the second interior region in Hsu is an inflatable region (see at least Figure 1 and paragraph [0024]).  
Regarding claim 3, the cover in Hsu is larger than the first aperture 21 (see at least Figure 6; the cover has at least a larger volume than the first aperture 21).
Regarding claim 5, the inner layer 1 in Hsu includes a first portion and a second portion (see Figures 2 and 6; second portion is protruding portion receiving 12, first portion is the remainder of layer 1), wherein the first and second portions together define the second interior region and the second portion separates the first interior region from the second interior region (see at least Figures 2 and 6).
Regarding claim 6, the second portion in Hsu mounted directly to the cover (see at least Figures 2 and 6).      


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875